                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     ALICE COTTI, et al.,                               Case No. 18-cv-02980-BLF
                                   8                      Plaintiffs,
                                                                                            ORDER DISMISSING CERTAIN
                                   9               v.                                       DEFENDANTS; AND CLARIFYING
                                                                                            WHICH DEFENDANTS REMAIN IN
                                  10     CITY OF SAN JOSE, et al.,                          THIS ACTION
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         On September 4, 2019, the Court issued an order (“September 4 Order”) which:

                                  14         (1)        Clarified that the following Defendants have been dismissed from the case:

                                  15                    Rebekah Children’s Services, City of San Jose, San Jose Police Department, Judge

                                  16                    Patrick E. Tondreau, Amy Choi, Nikolas Arnold, County of Santa Clara, Officer

                                  17                    Gaona, Officer Avila, Sergeant Vu Tran, Family Legal Advocates, Dependency

                                  18                    Advocacy Center, Wesley Schroeder, John Faulconer, and Legal Advocates for

                                  19                    Youth and Children;

                                  20         (2)        Denied Plaintiffs’ motion to set aside dismissal of the above Defendants and

                                  21                    motion for leave to file an amended pleading adding some of them back into the

                                  22                    case; and

                                  23         (3)        Ordered Plaintiffs to show cause, in writing and on or before September 18, 2019,

                                  24                    why the Court should not dismiss the following Defendants for failure to effect

                                  25                    service of process: Francesca LeRue, Pa Chang, Phu Nguyen, Jeff Johnson, Sarah

                                  26                    Gerhart, Department of Social Services, Santa Clara County Department of Family

                                  27                    and Child Services, Social Security Agency of Santa Clara County, and Amy Guy.

                                  28   See September 4 Order, ECF 136.
                                   1          The Court granted two extensions of the Order to Show Cause response deadline requested

                                   2   by Plaintiffs’ counsel, an initial extension to September 23, 2019 and then a second extension to

                                   3   October 7, 2019. See Ex Parte Applics., ECF 148, 150; Orders, ECF 149, 151. The requested

                                   4   deadline of October 7, 2019 elapsed more than a month ago, and Plaintiffs have neither responded

                                   5   to the Order to Show Cause nor requested more time for response.

                                   6          Plaintiffs have filed proofs of service of process with respect to Defendants Francesca

                                   7   LeRue, Pa Chang, Phu Nguyen, and Jeff Johnson.1 As to these four Defendants, the Court

                                   8   DISCHARGES the Order to Show Cause. The Court makes no determination whether the proofs

                                   9   of service are adequate with respect to these four Defendants.

                                  10          Plaintiffs have not filed proofs of service of process with respect to Defendants Sarah

                                  11   Gerhart, Department of Social Services, Santa Clara County Department of Family and Child

                                  12   Services, Social Security Agency of Santa Clara County, or Amy Guy. Accordingly, these
Northern District of California
 United States District Court




                                  13   Defendants are DISMISSED WITHOUT PREJUDICE for failure to effect service of process as

                                  14   required under Federal Rule of Civil Procedure 4(m).

                                  15          In light of the foregoing, the court CLARIFIES that Defendants Francesca LeRue, Pa

                                  16   Chang, Phu Nguyen, and Jeff Johnson are the ONLY Defendants remaining in this action. The

                                  17   Clerk SHALL amend the docket to reflect that all other Defendants have been terminated.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: November 12, 2019

                                  21                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    Plaintiffs also filed a proof of service of process on an individual named Barry Grigsby, who is
                                       not named in the operative third amended complaint.
                                                                                          2
